DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the claim recites a conical section.  However, the parent claim is directed toward the piston of Fig. 3, while the conical sections are disclosed separately in Figs. 4 and 5.  The applicant has not demonstrated possession as of the time of filing of a non-linearly curved profile of a piston in combination with a conical section.  Accordingly this is considered to constitute new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19712147 to Alaze et al. (Alaze hereinafter).
Regarding claim 1, Alaze teaches a piston pump (10, 11) including a piston (14) having a running surface portion (substantially the whole piston left of the right hand cam face 121), a housing (10) having a working chamber (22) that is delimited from the piston and a guide element (32b and/or 16) which is configured and arranged to guide the running surface portion of the piston.  Alaze further teaches that the running surface portion of the piston tapers non-linearly in cross-section (at 12 and 15 in Fig. 2) toward a left end of the piston facing the working chamber (22) thereby providing a crowned outer contour (the contour of the narrow portion abutting ball 29 through the wide portion 142).
Regarding claim 3, Alaze teaches a conical portion (28) on its side facing the working chamber.
Regarding claim 4, Alaze teaches a circular cylindrical portion (25 or 142) on the side of the conical portion facing away from the working chamber.
Regarding claim 6, Alaze teaches that the guide element (esp. 32b) includes a circular-cylindrical inner surface on which the piston is guided with its running surface portion.
Regarding claim 7, Alaze teaches that the guide element (16) is formed as a bushing positioned adjacent to an interior wall (111) of the housing (10).  
Regarding claim 8, Alaze teaches that the guide element is an interior wall of the housing (10) that forms a bore.
Regarding claim 9, Alaze teaches a piston pump, but is silent to the intended use of high pressure fuel pumping for an injection system of an internal combustion engine.  However, the pump is capable of performing the function and the function does not require any structural differences beyond what is claimed.  As such the intended use of the pump does not meaningfully distinguish the claimed pump from that of Alaze.
Regarding claim 10, Alaze further teaches a compression portion (25) and a shoulder (lateral surface of 26) extending from the running surface portion to the compression portion which tapers in cross-section (i.e. toward the leftmost point of the circular hole section) toward the working chamber.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4 May 2022